Citation Nr: 1448402	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral ankle disorder.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

4.  Entitlement to service connection for degenerative joint disease of the left hip, to include as due to claimed knee and ankle disorders.  

5.  Entitlement to service connection for lumbosacral strain.  

6.  Entitlement to service connection for a gastrointestinal disorder, claimed as stomach problems.  

7.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1992, followed by service in the Air Force Reserve.  The Veteran indicates that he began Reserve service in June 1995, but the record does not confirm the dates of that service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his substantive appeal received by VA in May 2011, the Veteran requested a hearing before the Board, sitting at the RO.  That proceeding was scheduled to occur in April 2013, but postponed at the request of the Veteran.  It was then rescheduled to occur in June 2013, but prior to its occurrence, the Veteran in his statement received by the Board in April 2013 withdrew his request for a Board hearing.  No other request for a hearing remains pending at this time.   

The Board herein grants service connection for PFB; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

PFB is initially shown in service as a chronic disorder and its presence after service is also demonstrated.  


CONCLUSION OF LAW

PFB was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is wholly favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The nexus between service and the current disability may be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for PFB, which he alleges had onset in service or as a result of service.  He reports having been placed on a physical profile for extended periods due to his PFB.  He further indicates that the claimed disorder has been present following his discharge from military service.  

Service treatment records indicate that the Veteran entered service without any apparent abnormality involving PFB, and those records identify chronic disablement involving PFB.  In fact, the presence of PFB is demonstrated from 1984 to 1990, with progression from Grade I to Grade II.  Postservice, medical data denoting ongoing treatment of the claimed disorder is absent from the record.  The Veteran indicated to the VA examiner that the onset of his PFB occurred in service and that he had been profiled in service for several years to avoid or reduce shaving-induced irritation.  The continued presence of occasional nodularity occurring every few months was likewise noted.  That notwithstanding, the VA examiner did not offer a diagnosis or opinion as to the service onset of the Veteran's PFB.  

In all, the record shows that the Veteran's chronic PFB originated in service and he credibly indicates that such disorder has continued to be present after service through the present time.  While the Board concedes that there is evidence both for and against entitlement to the benefit sought, the Veteran has provided competent and credible evidence of the existence of his PFB that is not otherwise contradicted by the evidence on file.  On that basis, and with resolution of reasonable doubt in the Veteran's favor, the Board concludes that grants of service connection for PFB is in order.  


ORDER

Service connection for PFB is granted.  


REMAND

As for the remaining issues on appeal, the Board finds that additional development is needed for various reasons.  

The Board notes initially that additional service treatment records, to include reports of general medical history and interpretation thereof, involving dental care were added to the Veteran's electronic claims folder since entry of the statement of the case in March 2011.  To date, these have not been considered by VA in any decisional document.  Remand to ensure that full consideration of this additional evidence is deemed necessary under 38 C.F.R. §§ 3.103, 19.31, 19.37 (2014).  

As well, the record indicates that the Veteran served in the Air Force Reserve following his active service, but the dates of that service and any periods of active duty for training or inactive duty training are not now adequately identified.  Moreover, service personnel records are not currently on file and while the RO has attempted to obtain medical records pertaining to the period of Reserve service, it remains unknown whether a complete set of service treatment records relating thereto is now on file.  

Also, the Veteran asks that his remaining claims for service connection be remanded to obtain a VA examination and adequate medical opinion as to nexus on the basis that the VA examination in 2011 was inadequate due to the VA examiner's failure to state his opinion as to the likelihood that the claimed disorders were of service origin.  The Board concurs.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes. 

Here, there is some question as to whether all needed data, including complete service records, were before the VA examiner in 2011.  Moreover, the reasons that an opinion could not be furnished without resort to mere speculation were not fully outlined.  In addition, no examination or opinion was obtained with respect to the Veteran's claimed bilateral carpal tunnel syndrome.  Thus, it is appropriate to remand the remaining issues on appeal for additional examinations and medical opinions as to their nexus to service.  



Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Verify the specific dates of all periods of active duty and reserve service, active duty for training, and inactive duty training of the Veteran.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.  

2.  Obtain for inclusion in the Veteran's VA claims folder complete service treatment and personnel records for each period of active and reserve service.  Those efforts must continue until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.  

3.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

4.  Thereafter, afford the Veteran VA examinations in order to more clearly identify the nature and etiology of a claimed bilateral knee disorder, bilateral ankle disorder, degenerative joint disease of the left hip, gastrointestinal disorder, bilateral carpal tunnel syndrome, low back disorder, hearing loss and tinnitus.  The claims folder should be made available to the examiner(s) in conjunction with the examinations.  Those examinations should entail a complete medical history, clinical examination, and all diagnostic testing deemed necessary by the examiner(s).  All pertinent diagnoses should be fully set forth.

The VA examiner(s) should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder of one or both of the Veteran's knees or ankles, degenerative joint disease of the left hip, gastrointestinal disorder, bilateral carpal tunnel syndrome, low back disorder, hearing loss and tinnitus originated in service or may otherwise be attributable thereto or any incident thereof?  Specific reference to inservice injuries or medical treatment received should be made.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of either knee, either ankle, left hip, or low back; a peptic ulcer; or an organic disease of the nervous system, was present within the one-year period immediately following the Veteran's separation from service in December 1992, and, if so, how and to what degree was it manifested?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any indicated disorder of the left hip was caused or aggravated by any disability of either knee or ankle?  

The VA examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus, or aggravation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

The VA examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Finally, readjudicate each of the issues remaining on appeal and if any benefit sought is not granted to the Veteran's satisfaction, then provide him with a supplemental statement of the case which encompasses a review of all the evidence of record, to include specifically all evidence received by VA since entry of the statement of the case, and afford him a reasonable period of time for a response, before returning the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


